ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_08_FR.txt.                             DÉCLARATION DE M. LE JUGE GEVORGIAN

[Traduction]

       Point 1 du dispositif — Nul besoin de conclure à la souveraineté du Costa Rica sur le
«territoire litigieux» — Incertitudes quant aux limites de ce territoire — Instabilité de la
géographie de la zone — Source éventuelle de futurs désaccords — Article II du traité de limites de
1858 — Première, deuxième et troisième sentences Alexander — «Premier chenal rencontré».


       1. Si je souscris à la plupart des conclusions de la Cour (en particulier à celle énoncée au
point 2 du dispositif concernant la violation, par le Nicaragua, de la souveraineté territoriale du
Costa Rica), j’ai toutefois voté contre le point 1, selon lequel «le Costa Rica a souveraineté sur le
«territoire litigieux», tel que défini par la Cour aux paragraphes 69–70 du présent arrêt», pour les
raisons que j’exposerai ci-après.


       2. La revendication de souveraineté du Costa Rica faisait suite à certaines activités –– à
savoir la construction de trois chenaux ou caños, le dépôt de sédiments consécutif et
l’établissement d’une présence militaire –– que celui-ci faisait grief au Nicaragua d’avoir menées
dans la région frontalière, et plus précisément dans la partie septentrionale du territoire dénommé
«Isla Portillos» ou «Harbor Head», à proximité immédiate de la mer des Caraïbes et d’une étendue
d’eau fermée présentée comme la «lagune de Los Portillos» ou «lagune de Harbor Head». En
substance, le Costa Rica soutenait que ces activités violaient sa frontière, laquelle, selon l’article II
du traité de limites de 1858, tel qu’interprété par la sentence Cleveland de 1888 et les
sentences Alexander de 1897, suivait la rive droite du fleuve San Juan. Le Nicaragua, quant à lui,
ne niait pas avoir entrepris lesdites activités mais affirmait l’avoir fait sur son propre territoire.
Selon lui, le caño oriental, dont il a lancé la construction en octobre 2010, correspondait au
«premier chenal rencontré» reliant la lagune de Harbor Head au fleuve San Juan, une formation
géomorphologique désignée par le général Alexander comme constituant un segment de la ligne
frontière entre les deux Etats dans cette zone (première sentence Alexander, mémoire du
Costa Rica, vol. II, annexe 9). De l’avis du Nicaragua, ledit caño n’était pas un ouvrage artificiel
mais était un cours d’eau naturel qu’il était en droit de «dégager», respectant ainsi pleinement ses
obligations internationales.


       3. Telle est l’essence d’un différend que les Parties ont, pendant la majeure partie de la
procédure, principalement traité comme un problème de souveraineté sur le territoire où se situe le
caño susmentionné. De fait, dans sa requête, le Costa Rica priait seulement la Cour de dire que le
Nicaragua avait violé «[son] territoire…, tel qu’il a[vait] été convenu et délimité par le traité de
limites de 1858, la sentence Cleveland ainsi que les première et deuxième sentences Alexander». Il
a formulé une demande similaire dans ses écritures (mémoire du Costa Rica, vol. I, p. 303). Ce
n’est que le 28 avril 2015, date à laquelle il a présenté ses conclusions finales en l’affaire relative à
Certaines activités, que le demandeur a formellement étendu cette demande de sorte à prier la Cour
de dire «que le «territoire litigieux», tel que défini par [celle-ci] dans ses ordonnances des
8 mars 2011 et 22 novembre 2013, rel[evait] de [s]a souveraineté».

       Le Nicaragua, pour sa part, n’a jamais présenté de revendication formelle de souveraineté sur
l’ensemble du «territoire litigieux», se bornant à faire référence au caño qu’il avait commencé à
construire en octobre 2010. A mon sens, cette demande rend mieux compte de l’objet du différend
puisque, pour l’essentiel, la Cour était priée de déterminer si le caño en question se trouvait en
territoire nicaraguayen ou en territoire costa-ricien, c’est-à-dire s’il constituait le «premier chenal
rencontré» auquel il était fait référence dans la première sentence Alexander.

                                                 -2-

      4. En ce qui concerne la définition du «territoire litigieux», la Cour s’est, à raison, abstenue
de délimiter le tracé de la frontière dans l’ensemble de la région, préférant reprendre la définition
énoncée dans ses ordonnances en indication de mesures conservatoires rendues le 8 mars 2011 et le
22 novembre 2013. Cela étant, elle n’en a pas moins déclaré que le Costa Rica avait souveraineté
sur ce territoire, dont les limites sont pourtant loin d’être claires. En l’occurrence, je crois que la
Cour aurait dû s’abstenir de formuler pareille conclusion pour deux raisons principales.


       5. La première est que les Parties n’ont pas abordé la question de l’emplacement exact de
l’embouchure du fleuve ou de la frontière sur la côte, comme il est indiqué à juste titre au
paragraphe 70 de l’arrêt. Bien que, ainsi qu’il a été dit plus haut, le Costa Rica ait fait référence au
«territoire litigieux» dans sa conclusion finale relative à sa souveraineté, aucune des Parties n’a
présenté d’informations suffisantes sur toute l’étendue de celui-ci. La Cour s’est donc
délibérément abstenue de définir les limites géographiques du «territoire litigieux», un choix dont
témoigne le croquis n° 1. En conséquence, j’estime que la Cour n’était pas en position de statuer
en pleine connaissance de cause sur cette conclusion finale du Costa Rica.


       6. La seconde raison est que la géographie du territoire litigieux est très instable. Plusieurs
grandes modifications géomorphologiques sont intervenues depuis l’époque où le
général Alexander a procédé à la démarcation de la frontière dans ce secteur. En particulier, la
lagune de Harbor Head semble être aujourd’hui totalement coupée de la mer et ne plus
communiquer avec le fleuve San Juan. A l’époque du processus de démarcation déjà, le
général Alexander avait envisagé que de tels changements puissent se produire. De fait, dans ses
deuxième et troisième sentences, il avait précisément cherché à trouver un juste équilibre entre,
d’une part, la nécessité d’assurer la stabilité de la ligne frontière et, d’autre part, celle d’admettre
une certaine souplesse pour que la ligne démarquée puisse être ajustée en fonction de changements
«progressifs ou soudains». La conclusion de la Cour concernant la souveraineté sur le territoire
litigieux risque donc, à l’avenir, de semer la discorde entre les Parties.


                                                                   (Signé)      Kirill GEVORGIAN.


                                            ___________

